Citation Nr: 0719159	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, wherein the RO continued to deny 
the claims for service connection for bilateral hearing loss 
and tinnitus.  The veteran timely appealed the October 2004 
rating action to the Board.  (Parenthetically, the Board 
observes that in his substantive appeal, received by the RO 
in a March 2005 , the veteran indicated that he was only 
seeking appellate review of the claims that are listed on the 
title page).  

In March 2007, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a hearing conducted at 
the St. Petersburg, Florida RO.  The veteran's case has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  By an October 2002 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus on the 
basis that private medical evidence in support of the claims 
was speculative.

2.  Evidence reviewed and submitted since the October 2002 
rating decision in which service connection for bilateral 
hearing loss and tinnitus was denied, was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.

3.  Current bilateral hearing loss and tinnitus are not 
etiologically related to noise exposure during military 
service. 


CONCLUSIONS OF LAW

1.  An October 2002 rating decision, wherein the RO denied 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302 (2006).

2.  The evidence received subsequent to the unappealed 
October 2002 rating decision denying service connection for 
bilateral hearing gloss and tinnitus is new and material, and 
the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The criteria to establish entitlement to service 
connection for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).

4.  The criteria to establish entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

In a letter, issued in June 2004, the RO provided VCAA notice 
of the evidence necessary to reopen his previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus.  The June 2004 letter advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain. The June 2004 letter told him 
to submit relevant evidence in his possession.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The June 2004 letter advised the veteran of the basis for the 
prior final denial and told him of the need to submit 
evidence on those facts.

Regarding the duty to assist, an examination is not required 
with regard to a previously denied claim until new and 
material evidence received to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  In any event, in September 2004, 
VA examined the veteran to determine the etiology of any 
current bilateral hearing loss and tinnitus.

For these reasons, the Board concludes that all reasonable 
efforts to assist the veteran in the development of the 
claims has been completed.

II.  New and Material Evidence Criteria

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001; this claim was 
filed at the RO in November 2004.  See 38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

III.  Analysis

a.  Petition to Reopen 

The appellant contends, in written statements and in 
testimony before the undersigned, that he currently has 
hearing loss and tinnitus as a result of his duties as a 
machinist's mate while stationed aboard submarines during 
active duty with the United States Navy.  More specifically, 
he maintains that his hearing loss and tinnitus had their 
onset after a three-inch gun discharged fifty feet away from 
him while stationed aboard the USS SPERRY. 

By an October 2002 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus on the 
basis that a July 2002 report, prepared by B. G. J., Au. D., 
that was supportive of the claims was speculative because 
other possibilities of noise exposure-i.e., air conditioners, 
automobile traffic-were not discussed.  Thus, the RO 
concluded that the preponderance of the evidence was against 
the aforementioned service connection claims and the benefit-
of-the-doubt rule was not for application.  A notice of 
disagreement was not received within the one-year period 
after the veteran received notice of the RO's October 2002 
denial in November 2002.  Thus, the October 2002 rating 
action became final.  
38 C.F.R. §20.302 (2006). 

Evidence of record at the time of the RO's October 2002 
rating action included the veteran's personnel records and DD 
214, reflecting that he served in the United States Navy from 
December 1942 to November 1945.  His military occupational 
specialty (MOS) was listed as Motor Machinist's Mate, second 
class.  He served aboard several seaworthy United States Navy 
vessels.  He was awarded the Victory Medal.   

Service medical records, also of record at the time of the 
RO's October 2002 rating action, reflect that upon physical 
evaluation aboard the U. S. S. SPERRY in September 1945, the 
veteran's ears were reported as "normal."  Hearing was 
listed as 15/15, bilaterally.  A November 1945 service 
separation examination report reflects that the veteran's 
hearing was 15/15 on whispered and spoke voice tests.  It was 
noted that he had cerumen, bilaterally.  

Finally, a report, prepared by B. G. J., Au.D., dated in July 
2002, was also of record in October 2002.  A review of that 
report reflects that the veteran reported having hearing loss 
and tinnitus, bilaterally.  He indicated that in 1966, he had 
undergone surgery for left ear otosclerosis.  The veteran 
related that he had noise exposure while in the Navy.  It was 
the opinion of the examiner that the veteran's hearing loss 
was due to a history of noise exposure in the military, 
otosclerosis and presbycusis.  

Additional evidence added to the record since the RO's 
October 2002 rating action includes, but is not limited to, 
statements, prepared by M. L. P., M. D., dated in November 
2003 and April 2004, containing an opinion that the veteran's 
"hearing loss" is service-related, as it was more than 
likely due to noise exposure and noise induced.  Dr. P stated 
that the veteran's "symptoms" had been present since his 
discharge [from service].

The Board concludes that the Dr. M. P.'s November 2003 and 
April 2004 statements are new and material.  They were not 
previously of record at the time of the October 2002 rating 
decision.  They are not cumulative of prior records because 
they tentatively provide a continuity of symptomatology that 
links the veteran's in-service noise exposure and post-
service hearing loss and "symptoms."  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claims for service 
connection for hearing loss and tinnitus.  Dr. M. P.'s 
treatment records are presumed credible, and bear 
substantially upon the specific matters under consideration 
as they relate to unestablished facts necessary to 
substantiate the claims and raise a reasonable possibility of 
substantiating the claims.  Consequently, the claims for 
service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

b.  Merits Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2006).

Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. § 
3.385, discussed infra.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

In turning to the merits of the claims for service connection 
for bilateral hearing loss and tinnitus, the Board observes 
that while the veteran is competent to report he was exposed 
to loud noise during service (in the capacity of his MOS), as 
a layman he does not have the necessary medical training 
and/or expertise to etiologically link his current hearing 
loss and tinnitus to that noise exposure.  Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).

Concerning the dispositive issues of whether the veteran's 
current tinnitus and hearing loss are related to service, 
there are competing medical opinions for and against the 
claims.  Evidence against the claims on appeal includes a 
September 2004 VA audiologist's opinion that it was not at 
least as likely as not that the appellant's hearing loss and 
tinnitus were the result of acoustic trauma while working as 
a machinist's mate during service.  The VA audiologist noted 
that because of the dearth of hearing problems in the 
veteran's service medical records, in conduction with the 
surgery on one ear in the 1960's, it was hard to formulate an 
opinion that the appellant's hearing loss was due to noise 
exposure.  The Board finds that the VA audiologist's 
September 2004 unfavorable opinion is more probative the 
opinions, provided by B. G. J., Au. D., and M. L. P., M. D, 
dated in July 2002, November 2003 and April 2004, 
respectively.

The September 2004 VA audiologist was the only physician that 
indicated he had reviewed the veteran's service medical 
records, as well as the other relevant evidence in his claims 
files, and undertook a comprehensive clinical examination of 
the appellant.  Thus, the VA audiologist's September 2004 
opinion had the proper factual foundation and was not 
predicated on unestablished facts or mere allegations.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

In contrast, the favorable statements from B. G. J., Au. D., 
and M. L. P., M. D., dated in July 2002, November 2003 and 
April 2004, respectively, did not describe, suggest, or 
otherwise mention review of the veteran's service medical 
records.  Instead, they merely recounted the history given to 
them by the veteran.  Thus, the private opinions did not have 
an objective basis in fact.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).

Of equal or even greater significance, is July 2002 report, 
prepared by B. G. F., Au.D., wherein she attributed the 
veteran's hearing loss not only to his in-service noise 
exposure, but to other causes-otosclerosis and presbucusis. 
 
The Board also finds probative that more than 50 years have 
passed between the time the veteran was separated from 
service and when he was first shown to have impaired hearing 
(see, July 2002 private audiological examination report).  
This gap of many years in the record militates against a 
finding that the veteran's in-service noise exposure caused a 
chronic disorder, and also rebuts any assertion of continuity 
of symptomatology since separation from service. See 38 
C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  In this context, the Board again notes the 
veteran's November 1945 separation examination report 
reflects that his hearing was normal on spoken and whispered 
voice tests.

Finally, the veteran also is not entitled to service 
connection for sensorineural hearing loss, in particular, 
which is a type of organic disease of the nervous system, on 
a presumptive basis because the condition was not initially 
manifested until many years after service, well beyond the 
one-year presumptive period.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. There is no evidence of sensorineural hearing loss in 
the decades immediately following service.  As a matter of 
fact, the first evidence of bilateral hearing loss is noted 
in a July 2002 private audiological report, decades years 
after the veteran's discharge from service in November 1945.

In conclusion, bilateral hearing loss and tinnitus were not 
identified in service.  It cannot be found that all the 
evidence, including that pertinent to service, establishes 
that the hearing loss and tinnitus were incurred in service.  
The weight of the evidence is against such a finding.  
Accordingly, the claims for service connection for bilateral 
hearing loss and tinnitus are denied.  38 U.S.C.A. § 5107(b).




ORDER

The petitions to reopen the claims for service connection for 
bilateral hearing loss and tinnitus are granted, to this 
extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


